UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 17, 2012 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 640-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition and Item 7.01 Regulation FD Disclosure The following information is furnished under Item 2.02 - Results of Operations and Financial Condition and Item 7.01 - Regulation FD Disclosure: On October 17, 2012, American Express Company issued a press release announcing its financial results for the third quarter of 2012. A copy of such press release is attached to this report as Exhibit 99.1 and is hereby incorporated herein by reference. In addition, in conjunction with the announcement of its financial results, American Express Company distributed additional financial information relating to its 2012 third quarter financial results and a 2012 Third Quarter Earnings Supplement. Such additional financial information and the 2012 Third Quarter Earnings Supplement are attached to this report as Exhibits 99.2 and 99.3, respectively, and each is hereby incorporated herein by reference. EXHIBIT Press Release, dated October 17, 2012, of American Express Company announcing its financial results for the third quarter of 2012. Additional financial information relating to the financial results of American Express Company for the third quarter of 2012. 2012 Third Quarter Earnings Supplement of American Express Company. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/ Carol V. Schwartz Name: Carol V. Schwartz Title: Secretary Date: October 17, 2012 -3- EXHIBIT INDEX Exhibit No. Description Press Release, dated October 17, 2012, of American Express Company announcing its financial results for the third quarter of 2012. Additional financial information relating to the financial results of American Express Company for the third quarter of 2012. 2012 Third Quarter Earnings Supplement of American Express Company. -4-
